

Exhibit 10.2
graphica03lby.jpg [graphica03lby.jpg]


William A. Foley
Chairman
Libbey Inc.




March 25, 2019




Michael P. Bauer
_________________________
_________________________    


Dear Mike:


Libbey Inc. (the “Company”) considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel. In
that connection, the Company’s Board of Directors (the “Board”) recognizes that,
as is the case with many publicly held companies, the possibility of a change in
control of the Company may exist and that the uncertainty and questions that it
may raise among management could result in the departure or distraction of
management personnel to the detriment of the Company and its shareholders.
The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Company’s management, including you, to their
assigned duties without the distraction arising from the possibility of a change
in control of the Company. In order to induce you to remain in its employ, the
Company hereby agrees that after this letter agreement (this “Agreement”) has
been fully executed, you will receive the severance benefits set forth in this
Agreement if your employment with the Company is terminated under the
circumstances described below subsequent to a Change in Control (as defined in
Section 2).
1.Term of Agreement. The term of this Agreement will commence on March 25, 2019,
and will continue in effect through December 31, 2019. Commencing on January 1,
2020 and on each January 1 thereafter, the term of this Agreement will be
extended automatically for one additional year unless the Company gives you
written notice, not later than September 30 of the preceding calendar year, that
the Company does not wish to extend this Agreement for the subsequent year. For
example, if the Company does not desire to renew this Agreement for the 2020
calendar year, the Company must, on or before September 30, 2019, give you
written notice that the term of this Agreement will not be renewed for the 2020
calendar year. If a Change in Control occurs during the initial or any extended
term of this Agreement, the term of this Agreement will continue for a period of
not less than 24 months beyond the month in which the Change in Control
occurred.
2.Change in Control. For purposes of this Agreement, a Change in Control will be
deemed to occur if:
(a)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent or more of the combined
voting power of the Company’s then outstanding securities. For purposes of this
Agreement, the term “Person” is used as the term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
However, the term “Person” does not include the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company. For purposes of this Agreement, the term “Beneficial Owner” has the
meaning given to it in Rule 13d-3 under the Exchange Act;
(b)during any period of two consecutive years (not including any period prior to
the execution of this Agreement), Continuing Directors cease for any reason to
constitute at least a majority of the Board. The term “Continuing Directors”
means (i) individuals who were members of the Board at the beginning of the two
year period referred to above and (ii) any individuals elected to the Board,
after the beginning of the two year period referred to above, by a vote of at
least two-thirds of the directors





--------------------------------------------------------------------------------



Michael P. Bauer
March 25, 2019
Page 2




then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously approved in accordance
with this provision. Notwithstanding the immediately preceding sentence, an
individual who is elected to the Board after the beginning of the two year
period will not be deemed a Continuing Director if the individual was designated
by a person who has entered into an agreement with the Company to effect a
transaction described in Sections 2(a), (c) or (d);
(c)the consummation of a merger or consolidation of the Company with any other
corporation (or other entity), other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than two-thirds
of the combined voting power of the voting securities of the Company or the
surviving entity outstanding immediately after the merger or consolidation; or
(d)the consummation of a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.
3.Termination Following Change in Control.
(a)General. If, (i) during the term of this Agreement, a Change in Control
occurs and the Company terminates your employment without Cause, or you
terminate your employment for Good Reason, within the two year period
immediately following the date on which the Change in Control occurs, or (ii)
during the term of this Agreement, the Company terminates your employment
without Cause, or you terminate your employment for Good Reason, and within six
months thereafter a Change in Control occurs, then you will be entitled to the
benefits provided in Section 4, and those benefits will be paid notwithstanding
the subsequent expiration of the term of this Agreement.
Notwithstanding anything to the contrary in this Agreement, you will not be
entitled to any payment under Section 4 if your employment is terminated as a
result of your death or Permanent Disability. “Permanent Disability” means any
incapacity due to physical or mental illness as a result of which you are absent
from the full-time performance of your duties with the Company for six
consecutive months and do not return to the full-time performance of your duties
within 30 days after the Company gives Notice of Termination to you.
(b)Cause. “Cause” means the occurrence of any of the following events: (i) your
willful and continued failure (other than as a result of your incapacity due to
physical or mental illness or after your issuance of a Notice of Termination for
Good Reason) to substantially perform your duties with the Company after the
Board has delivered to you a written demand for substantial performance that
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties; (ii) your willful and continued failure
(other than as a result of your incapacity due to physical or mental illness or
after your issuance of a Notice of Termination for Good Reason) to substantially
follow and comply with the specific and lawful directives of the Board, after
the Board has delivered to you a written demand for substantial performance that
specifically identifies the manner in which the Board believes that you have not
substantially followed or complied with the directives of the Board; (iii) your
commission of an act of fraud or dishonesty that causes harm to the Company;
(iv) your material failure to comply with a Company policy or code of conduct;
(v) your material breach of any material obligation under any written agreement
between you and the Company; or (vi) your engagement in illegal conduct or gross
misconduct that causes harm to the Company. Termination of your employment will
not be deemed to be for Cause unless and until the Company has delivered to you
a copy of a resolution duly adopted by the affirmative vote of a majority of the
entire membership of the Board specifying in reasonable detail the particulars
of the conduct constituting Cause.
(c)Good Reason. “Good Reason” means the occurrence of any of the following
circumstances without your consent unless such circumstances are fully corrected
(provided such circumstances are capable of correction) prior to the Date of
Termination specified in the applicable Notice of Termination:
(i)
you cease to be an officer of the Company;

(ii)the Company’s reduction of your annual base salary and the reduction is not
applied in the same or similar manner to similarly situated employees;
(iii)a material reduction in your annual incentive compensation opportunity
established for the position held by you and the reduction is not applied in the
same or similar manner to similarly situated employees;





--------------------------------------------------------------------------------



Michael P. Bauer
March 25, 2019
Page 3




(iv)a material reduction or elimination of an executive benefit or an employee
benefit and the reduction is not applicable to similarly situated employees in
the same or similar manner; or
(v)the Company’s material breach of any written agreement between the Company
and you and the Company does not remedy it prior to the expiration of 60 days
after receipt of written notice of the breach given by you to the Company.
If you do not deliver to the Chief Executive Officer, within 90 days after the
date on which you knew or should have known of the Good Reason event, written
notice specifying in reasonable detail the particulars giving rise to the Good
Reason Event, you will be deemed conclusively to have waived that particular
Good Reason Event (but not any subsequent Good Reason Event) even if your
failure to give timely notice of the Good Reason event is a result of your
incapacity due to physical or mental illness. In all events, the Company will be
given a 30 day period to cure or remedy the condition giving rise to the
Executive’s notice.
(d)Notice of Termination. Any purported termination of your employment by the
Company or by you (other than termination as a result of your death, in which
case your employment will terminate automatically, or as a result of resignation
or retirement that is not at the written request of the Company and is not for
Good Reason) will be communicated by written Notice of Termination to the other
party hereto in accordance with Section 9. “Notice of Termination” means a
written notice that indicates the specific termination provision in this
Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.
(e)Date of Termination, Etc. “Date of Termination” means the date on which your
employment with the Company is terminated. Notwithstanding any other provision
of this Agreement to the contrary, if you incur a termination of employment that
is not a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), your right to all
amounts payable upon such termination of employment pursuant to Section 4 will
vest on the Date of Termination, but payment of any amount that is subject to
Section 409A will be deferred until you have incurred a separation from service
(or, if required by Section 4(b), six months thereafter).
4.
Compensation Upon Termination.

(a)If you terminate your employment for Good Reason or the Company terminates
your employment without Cause (other than as a result of your death or Permanent
Disability), in each case in accordance with the terms of Section 3(a), then you
will be entitled to the benefits provided below:
(i)The following accrued benefits: (A) your base salary earned through the Date
of Termination; (B) reimbursement of any expenses properly incurred prior to the
Date of Termination in accordance with the Company’s policy on business expense
reimbursement; (C) any amount or benefits to which the Executive is entitled
under any pension plan, retirement savings plan, equity participation plan,
stock purchase plan, medical benefit plan or other benefit plan or employment
policy maintained by the Company in accordance with the terms of the plan,
policy or arrangement; and (D) any incentive compensation earned but not yet
paid for a performance period ended prior to the Date of Termination at the time
it would otherwise have been paid but for the termination;
(ii)In lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company will pay to you, at the time specified in
Section 4(b), a lump-sum severance payment equal to the sum of the following:
(A)
three (3) times your annual base salary at the rate in effect as of the date on
which Notice of Termination is given (but without regard to any reduction in
base salary that constituted, or would have constituted, Good Reason); and

(B)
three (3) times your target annual incentive compensation opportunity as in
effect as of the date on which Notice of Termination is given (but without
regard to any reduction in incentive compensation opportunities that
constituted, or would have constituted, Good Reason);

(iii)With respect to the annual incentive compensation opportunity during the
year in which the Date of Termination occurs, you will receive payment of a
prorated amount based on actual performance for the year. The amount payable
pursuant to this clause will be paid, subject to Section 4(b), between January 1
and March 15 of the year following the year in which the Date of Termination
occurs;





--------------------------------------------------------------------------------



Michael P. Bauer
March 25, 2019
Page 4




(iv)Any equity compensation awards that are subject to time vesting requirements
and remain unvested at the Date of Termination will become fully vested as of
the Date of Termination. If a Change in Control occurs within six months
following a termination by the Company without Cause or termination by the
Executive for Good Reason, then any equity compensation awards that were subject
to time vesting requirements and remained unvested as of the Date of Termination
will become vested as of the date of the Change in Control.
(v)Executive outplacement services paid for by the Company; provided however,
that the Company is not required to pay any amount for such services that
exceeds 15% of the Executive’s annual base salary at the time of termination
(without regard to any reduction in base salary that constituted, or would have
constituted, Good Reason); provided, further that the services are received by
you prior to the last day of your second taxable year following the taxable year
in which your “separation from service” occurred.
(vi)Continuation of your medical, prescription drug, dental and life insurance
benefits (collectively, "Insurance Benefits") for a period of 24 months
following the Date of Termination or until such earlier time as you receive
medical or life insurance coverage through a future employer. You will continue
to pay the employee portion of costs for the continued Insurance Benefits on a
monthly basis.
(vii)You will be entitled to financial planning services paid for by the
Company; provided; however, that the Company is not required to pay any amount
for the services that exceeds $10,000.
(b)The payments provided for in this Section 4 will be made not later than the
fifth business day following the Date of Termination or the Change in Control;
provided, however, that if the Company, in its sole discretion, determines that
the Change in Control does not constitute a “change in control event” as defined
in Section 409A, then all such payments that (i) the Company determines are not
“Section 409A Payments” or (ii) exceed the amount that would have been paid had
the termination not occurred in connection with a Change in Control, will be
paid in a lump sum and the remaining installments will be paid at the time they
would have been paid had the termination not occurred in connection with a
Change in Control (or, if earlier, not more than five days after a change in
control event, as defined in Section 409A, occurs). As used herein “Section 409A
Payments” means amounts that constitute deferred compensation subject to Section
409A. Notwithstanding any provisions of this Section 4 to the contrary, if you
are a “specified employee” (within the meaning of Section 409A and determined
pursuant to policies adopted by the Company) on the Date of Termination, amounts
that otherwise would be payable pursuant to Section 4(c) (as well as any other
payment or benefit that you are entitled to receive upon your separation from
service and that would be considered a Section 409A Payment), to the extent that
such amounts constitute Section 409A Payments during the six-month period
immediately following the Date of Termination (the “Delayed Payments”) will
instead be paid or made available on the earlier of (A) the first day of the
seventh month following your Date of Termination and (B) your death. For
purposes of this Agreement, all amounts payable pursuant to Section 4(c) will be
considered 409A Payments except to the extent that the Company, in its sole
discretion, determines that such amounts satisfy an exception to Section 409A,
including the exception for short-term deferrals set forth in Treasury
Regulation §1.409A-1(b)(4) and the exception for certain separation pay plans
set forth in Treasury Regulation §1.409A-1(b)(9)(iii), which will be applied to
all installments commencing with the first installment that does not qualify as
a short-term deferral until the limitation on such separation pay plans is
reached. In connection with the Company’s determination as set forth in the
preceding sentence, you may furnish the Company with a tax opinion or other
evidence that an exception applies but the Company will not be bound by any such
opinion or evidence.
(c)Payment of any amount to you and the provision of any benefits to you, or on
your behalf, pursuant to this Section 4 and your acceptance of such amounts will
be conditioned on your execution and delivery to the Company, no later than 60
days after the Date of Termination, of a general waiver and release of claims in
the form attached hereto as Exhibit A or in such other form as the Company may
reasonably request to provide a complete release of all claims and causes of
action you or your estate may have against the Company, except for claims
excluded as set forth in Exhibit A.
(d)There will be no offset to any compensation or other benefits otherwise
payable to you, or on your behalf, pursuant to the terms of Section 4 as a
result of your receipt of any pension, retirement or other benefit payments
(including, but not limited to, accrued vacation) except as provided by Section
9(m).
5.
Successors; Binding Agreement.

(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this





--------------------------------------------------------------------------------



Michael P. Bauer
March 25, 2019
Page 5




Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain the assumption and agreement prior to the effectiveness of any
such succession will be a breach of this Agreement and will entitle you to
terminate your employment and receive compensation from the Company in the same
amount and on the same terms to which you would be entitled hereunder if you
terminate your employment for Good Reason following a Change in Control. Unless
expressly provided otherwise, “Company” as used herein will mean the Company as
defined in this Agreement and any successor to its business and/or assets as
aforesaid.
(b)This Agreement will inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, will be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.
6.
Personal Property, Records and Confidential Data.

(a)You acknowledge and agree that all personal property and equipment furnished
to or paid for by the Company or prepared by you in the course of or incident to
your employment by the Company belongs to the Company and will be promptly
returned to the Company upon termination of the employment. “Personal property”
includes, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), all computers, lap tops, personal digital
assistants, cellular phones and other electronic devices and all other
proprietary information relating to the business of the Company or any
affiliate, including information stored on any non-Company owned or furnished
device, network, storage location or media in your possession or control.
Following termination of employment, you agree not to retain any written or
other tangible material containing any proprietary information or Confidential
Information of the Company or any affiliate of the Company.
(b)You acknowledge that in connection with the performance of your duties during
the term of this Agreement, the Company will make available to you, or you will
have access to, certain Confidential Information of the Company. You acknowledge
and agree that any and all Confidential Information learned or obtained by you
during the course of your employment by the Company or otherwise (including,
without limitation, information that you obtained through or in connection with
your stock ownership in and employment by the Company), whether developed by you
alone or in conjunction with others or otherwise, will be and is the property of
the Company.
(c)You will keep all Confidential Information confidential and will not use the
Confidential Information other than in connection with your discharge of your
duties hereunder. You will safeguard the Confidential Information from
unauthorized disclosure. This covenant is not intended to, and does not limit in
any way, any of your duties or obligations to the Company under statutory or
common law not to disclose or to make personal use of the Confidential
Information or trade secrets.
(d)Following your termination of employment, as soon as possible after the
Company’s written request, you will return to the Company all written or
electronic Confidential Information that has been provided to you, and you will
destroy or return (at the Company’s option) all copies of any analyses,
compilations, studies or other documents prepared by you or for your use
containing or reflecting any Confidential Information. Within ten business days
of your receipt of such request, you will deliver to the Company a notarized
document certifying that the Confidential Information has been returned or
destroyed in accordance with this Section 6(d). However, if the Confidential
Information is contained on books, manuals, records, reports, notes, contracts,
lists, blueprints, documents, materials and copies thereof (including computer
files), computers, lap tops, personal digital assistants, cellular phones or
other electronic devices belonging to the Company, then such property with all
data including Confidential Information, will be returned to the Company.
(e)For the purposes of this Agreement, “Confidential Information” will mean all
information not generally known to the public, regardless of form or format,
relating directly or indirectly to the business of the Company or any of its
corporate affiliates or subsidiaries, or any existing or prospective customer,
supplier, investor, or other associated third party, or of any other person or
entity that has entrusted information to the Company in confidence. By way of
illustration only and without limiting the preceding sentence, Confidential
Information includes information relating to business processes, practices or
methods; policies, plans, publications, manuals, records, articles or other
documents; research; operations; services; strategies; techniques; agreements,
contracts or terms of agreements; transactions, potential transactions,
negotiations or pending negotiations; inventions, unpublished patent
applications, know-how or trade secrets; computer programs, software,
applications, operating systems, software design, web design, databases or
information systems or any data contained in such systems; work-in-process;
supplier or vendor information; financial information or results, accounting
information, internal control information or accounting records; legal





--------------------------------------------------------------------------------



Michael P. Bauer
March 25, 2019
Page 6




information; sales or marketing information, including market studies,
advertising information, product plans, pricing information, customer lists or
other customer information or sales forecasts; credit information; design
information; staffing or personnel information, including employee lists or
payroll information; and supplier or vendor lists and cost information. The
above list is not exhaustive, and Confidential Information also includes other
information that is marked or otherwise identified or treated as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used. Confidential Information does not lose its status
under this Agreement if it is not marked as “confidential.” Confidential
Information includes information developed by you in the course of your
employment by Company as if Company furnished the same Confidential Information
to you in the first instance. For purposes of this Agreement, the Confidential
Information will not include and your obligations under this Section 6 will not
extend to (i) information that is available in the public domain and (ii)
information that is required to be disclosed by lawful order of a court of
competent jurisdiction, provided that you give the Company notice of the
disclosure requirement and cooperate with the Company in connection with any
action by the Company to seek a protective order or confidential treatment for
the information.
(f)Notwithstanding anything in this agreement to the contrary, you will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (i) is made in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, but solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
(g)If you file a lawsuit against the Company for retaliation for reporting a
suspected violation of law, you may disclose the trade secret to your attorney
and use the trade secret information in the court proceeding, if you (i) file
any document containing the trade secret under seal and (ii) do not disclose the
trade secret, except pursuant to court order.
(h)Nothing in this Agreement limits your ability to file a charge or complaint
with the Equal Employment Opportunity Commission, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission, the Financial Industry Regulatory Authority, or any other
federal, state, or local governmental agency or commission (“Government
Agencies”). This Agreement does not limit your ability to communicate with
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to Libbey. This Agreement does not limit your
right to receive an award for information provided to any Government Agencies.
Nothing in this Agreement in any way prohibits or is intended to restrict or
impede you from exercising protected rights under Section 7 of the National
Labor Relations Act.
(i)Any reference to the Company in this Section 6 will include the Company and
its affiliates.
7.
    Additional Covenants.

(a)Restriction Period. For purposes of this Agreement, the term “Restriction
Period” means the date commencing on the Date of Termination and ending on the
second anniversary thereof.
(b)Non-Interference with Customer Accounts. You covenant and agree that (i)
during employment and (ii) during the Restriction Period, except as may be
required by your employment by the Company, you will not directly or indirectly,
personally or on behalf of any other person, business, corporation, or entity,
contact or do business with any customer of the Company with respect to any
product, business activity or service which is competitive with any product,
business, activity or service of the type sold or provided by the Company.
(c)Non-Competition. In consideration of and in connection with the benefits
provided to you under this Agreement and in order to protect the goodwill of the
Company, you hereby agree that if your employment is terminated under conditions
giving rise to payment under Section 4, then, unless the Company otherwise
agrees in writing, during the Restriction Period you will not engage in any
Prohibited Activity. “Prohibited Activity” means activity in which you
contribute your knowledge, directly or indirectly, in whole or in part, as an
employee, employer, owner, operator, manager, advisor, consultant, agent,
partner, director, stockholder, officer, volunteer, intern, or any other similar
capacity, to an entity engaged in the same or similar business as the Company,
including those who sell, in competition with the Company, the same type of
products as are sold by the Company, including without limitation glass
tableware or other glass products, ceramic dinnerware, metalware and plastic
supplies to the foodservice, retail (whether brick and mortar or internet) and
business-to-business channels of distribution. Prohibited Activity also includes
activity that may require or inevitably require disclosure of trade secrets,
proprietary information, or Confidential





--------------------------------------------------------------------------------



Michael P. Bauer
March 25, 2019
Page 7




Information. Without limiting the foregoing, the Company regards the following
business operations as its primary, but not exclusive, competitors:
Anhui DeLi Glassware Co., Ltd.
Anhui Kangtai Glass Industry Technology Co., Ltd.
Arc International and its affiliates including but not limited to Cardinal
International, Inc. and Arc Glassware Nanjing Co., Ltd
Bayerische Glaswerke GmbH (Spiegelau-Nachtmann)
Blinkmax
Blueberry Group
Bormioli Luigi S.p.A.
Bormioli Rocco Group
Corelle Brands, formerly known as World Kitchen
Crilamex, S.A. de C.V.
Cristar, Peldar and any other glass tableware operations of Owens-Illinois, Inc.
Custom Deco
Durobor
DWL Industries Co. (WINCO)
Fortessa, Inc.
Fuguang
Homer Laughlin
International Tableware, Inc.
The Kedaung group of companies of Indonesia
King Glass
Lifetime Brands, Inc.
Nadir Figueiredo
Newell Brands
Ocean Glass
The Oneida Group, Inc., including Anchor Hocking and Oneida Ltd.
Riedel
Rona Glass
Sahm
Shandong Huapeng
Shanxi Dahua Glass
Any of the Sisecam group of companies of Turkey including Pasabahce
Steelite International
Stölzle-Oberglas GmbH
Stone Island
Vicrila Glass Manufacturing Company S.A. de C.V.
Vidriera y Cristaleria de Lamiaco, S.A. (Vicrila)
VIVA Scandinavia
WMF Group
Zwiesel Kristallglass, AG
or and any distributor of products manufactured or sold by any of the preceding
competitors. Nothing in this Agreement prohibits you from purchasing or owning
less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that you are not a controlling person of, or a member of a group that controls,
that corporation.
(d)No Diversion. You covenant and agree that in addition to the other covenants
set forth in this Section 7, (i) during your employment and (ii) during the
Restriction Period, you will not divert or attempt to divert or take advantage
of or attempt to take advantage of any actual or potential business
opportunities of the Company (e.g., joint ventures, other business combinations,
investment opportunities, potential investors in the Company, and other similar
opportunities) of which you became aware as a result of your employment with the
Company.





--------------------------------------------------------------------------------



Michael P. Bauer
March 25, 2019
Page 8




(e)Non-Recruitment. You acknowledge that the Company has invested substantial
time and effort in assembling its present workforce. Accordingly, you covenant
and agree that during employment and during the Restriction Period, you will not
either for your own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venture owner or shareholder or otherwise
on behalf of any other person, firm or corporation directly or indirectly
entice, solicit, attempt to solicit, or seek to induce or influence any officer
or employee of the Company to leave his or her employment with the Company or to
offer employment to any person who on or during the six month period immediately
preceding the date of the solicitation or offer was an employee of the Company;
provided, however, that this Section 7(d) will not be deemed to be breached with
respect to an employee or former employee of the Company who responds to a
general advertisement seeking employment or who otherwise independently
initiates contact for the purpose of seeking employment.
(f)Non-Disparagement. You covenant and agree that during your employment and
after your Date of Termination, you will not denigrate or disparage the Company
or any of its directors, officers, employees, equity holders, contractors,
customers or competitors (“Covered Parties”) or the Company’s products and will
not make or post any negative or critical remarks in any newspaper, electronic
media, blog or other public forum concerning the Company or the Covered Parties
or their business, management or employment practices. Nothing in this paragraph
will preclude you from providing truthful testimony if mandated by subpoena or
court order to do so, or from cooperating fully with any valid request for
information from a government agency.
(g)Severability and Modification of any Unenforceable Covenant. It is the
parties’ intent that each of the covenants in this Section 7 be read and
interpreted with every reasonable inference given to its enforceability.
However, it is also the parties’ intent that if any term, provision or condition
of the covenants in this Section 7 is held to be invalid, void or unenforceable,
the remainder of the provisions thereof will remain in full force and effect and
will in no way be affected, impaired or invalidated. Finally, it is also the
parties’ intent that if it is determined any of the covenants in this Section 7
are unenforceable because of over breadth, then the covenants will be modified
so as to make it reasonable and enforceable under the prevailing circumstances.
(h)Tolling. If you breach any covenant in this Section 7, the running of the
period of restriction will automatically toll and suspend for the amount of time
that the breach continues, and will automatically recommence when the breach is
remedied so that the Company will receive the benefit of your compliance with
the covenants in this Section 7.
(i)Construction. Any reference to the Company in this Section 7 will include the
Company and its affiliates.
8.No Assignment. This Agreement and the rights and duties hereunder are personal
to you and will not be assigned, delegated, transferred, pledged or sold by you
without the Company’s prior written consent. You hereby acknowledge and agree
that the Company may assign, delegate, transfer, pledge or sell this Agreement
and the rights and duties hereunder (a) to an affiliate of the Company or (b) to
any third party in connection with (i) the sale of all or substantially all of
the Company’s assets or (ii) a stock purchase, merger, or consolidation
involving the Company. This Agreement will inure to the benefit of and be
enforceable by the parties hereto, and their respective heirs, personal
representatives, successors and assigns.
9.Miscellaneous Provisions.
(a)Payment of Taxes. Except as specifically provided for in this Agreement, to
the extent that any taxes become payable by you by virtue of any payments made
or benefits conferred by the Company, the Company will not be liable to pay or
obligated to reimburse you for any such taxes or to make any adjustment under
this Agreement. Any payments otherwise due under this Agreement to you,
including, but not limited to, the base salary and any bonus compensation, will
be reduced by any required withholding for federal, state and/or local taxes and
other appropriate payroll deductions.
(b)Notices. All notices and other communications required or permitted to be
given pursuant to this Agreement will be in writing and will be considered as
properly given or made (i) if delivered personally or (ii) after the expiration
of five days from the date upon which the notice was mailed from within the
United States by certified mail, return receipt requested, postage prepaid,
(iii) upon receipt by prepaid telegram or facsimile transmission (with written
confirmation of receipt) or (iv) after the expiration of the second business day
following deposit with an overnight delivery service. All notices given or made
pursuant hereto will be so given or made to the parties at the following
addresses:
If to you:
Michael P. Bauer
_________________________
_________________________    





--------------------------------------------------------------------------------



Michael P. Bauer
March 25, 2019
Page 9




        
If to the Company:
Libbey Inc.
300 Madison Avenue
P.O. Box 10060
Toledo, Ohio 43604
Facsimile: (419) 325-2585
Attention: Secretary
The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions hereof.
(c)Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, the provision will be severed and enforced to the
extent possible or modified in such a way as to make it enforceable, and the
invalidity, illegality or unenforceability thereof will not affect the validity,
legality or enforceability of the remaining provisions of this Agreement.
(d)Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Ohio applicable to contracts executed in and to be
performed in that state, except with respect to matters of law concerning the
internal corporate affairs of any corporate entity which is a party to or the
subject of this Agreement, and as to those matters, the law of the jurisdiction
under which the respective entity derives its powers will govern. Further, the
arbitration provision in Section 9(k) will be governed solely by the Federal
Arbitration Act as will any action to compel, enforce, vacate or confirm
proceedings, awards or orders under the arbitration provision. The parties
irrevocably agree that all actions to enforce an arbitrator’s award pursuant to
Section 9(k) of this Agreement will be instituted and litigated only in federal
or state courts sitting in Toledo, Ohio and each of the parties hereby consents
to the exclusive jurisdiction and venue of the court and waives any objection
based on forum non conveniens.
(e)Waiver of Jury Trial. The parties hereby waive, release and relinquish any
and all rights they may have to a trial by jury with RESPECT to any provisions
of this Agreement, any claim covered by Section 9(l), or to enforce AN
ARBITRATOR’S AWARD PURSUANT TO SECTION 9(k) OF THIS AGREEMENT.
(f)Counterparts. This Agreement may be executed in counterparts, each of which
will be an original, but all of which will constitute one and the same
instrument.
(g)Entire Understanding. This Agreement including all Exhibits and Recitals
hereto which are incorporated herein by this reference, together with the other
agreements and documents being executed and delivered concurrently herewith by
you, the Company and certain of its affiliates, constitute the entire
understanding among all of the parties hereto and supersedes any prior
understandings and agreements, written or oral, among them respecting the
subject matter within.
(h)Headings. The headings, titles and subtitles herein are inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.
(i)Amendment. Except as set forth in Sections 7(f) and 9(c), this Agreement will
not be changed or amended unless in writing and signed by both you and the
Chairman of the Board of Directors or Chief Executive Officer or unless amended
by the Company in any manner provided that your rights and benefits will not be
diminished by any amendment made by the Company without your written consent to
the amendment.
(j)Advice of Counsel. You acknowledge (i) that you have consulted with or have
had the opportunity to consult with independent counsel of your own choice
concerning this Agreement and have been advised to do so by the Company, and
(ii) that you have read and understand this Agreement, are fully aware of its
legal effect, and have entered into it freely based on your own judgment.
(k)Arbitration. The parties agree to submit to arbitration on any dispute, not
contrary to law, related to this Agreement, its provisions or interpretation,
any aspect of your employment relationship with the Company and any
employment-related claims you may wish to assert and agree that the arbitration
process will be the exclusive, final and binding means for resolving disputes
which the parties cannot themselves resolve. Any arbitration under this
Agreement will be conducted in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association (“AAA”) for individual,
non-aggregate claims as





--------------------------------------------------------------------------------



Michael P. Bauer
March 25, 2019
Page 10




modified in this Agreement. Arbitration proceedings will take place in Toledo,
Ohio, before a single neutral arbitrator, selected in accordance with AAA rules,
who will be a lawyer. All arbitration proceedings will be confidential. Neither
party will disclose any information about the evidence produced by the other
party in the arbitration proceeding, except in the course of judicial,
regulatory, or arbitration proceedings, or as may be demanded by government
authority. Before making any disclosure permitted by the preceding sentence, a
party will give the other party reasonable advance written notice of the
intended disclosure and an opportunity to prevent disclosure. Each party will
have the right to take the deposition of three individuals and any expert
witness designated by the other party. Additional discovery may be had only
where the arbitrator so orders, upon a showing of substantial need. Only
evidence that is directly relevant to the issues may be obtained in discovery.
Each party bears the burden of persuasion on any claim, counterclaim or
affirmative defense raised by that party. The arbitration provisions of this
Agreement will not prevent the Company from obtaining injunctive relief from a
court of competent jurisdiction to enforce any obligations of this Agreement or
the continuing obligations of the Agreement for which the Company may obtain
provisional relief pending a decision on the merits by the arbitrator. The
arbitrator will have authority to award any remedy or relief that a court of the
State of Ohio or federal court located in the State of Ohio could grant in an
individual action based on applicable law and the claims actually made in the
arbitration. The arbitrator may allow reasonable attorney’s fees as a part of
the award where the discretion to allow such fees is provided under applicable
Ohio or federal law to prevailing parties. Any arbitration award will be
accompanied by a written statement containing a summary of the issues in
controversy, a description of the award, and an explanation of the reasons for
the award. The arbitrator’s award will be final and judgment may be entered upon
the award by any court. The administration and arbitrator’s fees for any
arbitration will be paid by the Company.
(l)Attorney’s Fees. In addition to the attorneys’ fees referred to in Section
9(k), if you prevail in any arbitration or other proceeding including to enforce
an arbitration award, or appeal in connection with this Agreement in which
attorneys’ fees are not otherwise available to the prevailing party, the Company
will reimburse you reasonable attorneys’ fees and other costs within a
reasonable time after a final award or judgment in any enforcement proceeding is
rendered.
(m)Coordination with Deferred Compensation Plans. If and to the extent that you
have elected, pursuant to the Executive Deferred Compensation Plan (“DCP”) or
any other non-qualified deferred compensation plan (the plans being referred to
as “deferred compensation plans”), to defer receipt of any of compensation,
including without limitation any performance-based equity compensation or other
equity-based compensation (as defined in the DCP), the terms of the applicable
deferred compensation plan will govern as to the events upon which compensation
that is subject to a deferral election is distributed to you and the timing of
any such distribution. However, the terms of this Agreement will govern as to
whether (and, if so, the extent to which) amounts, including without limitation
annual incentive compensation, performance-based equity compensation and other
equity-based compensation, that are subject to deferral elections have been
earned or deemed earned at the time of any distribution event contemplated by
the relevant deferred compensation plan.
(n)Compliance with Section 409A. To the extent applicable, this Agreement is
intended to comply with the provisions of Section 409A. This Agreement will be
administered in a manner consistent with this intent. References to Section 409A
will include any proposed, temporary or final regulation, or any other formal
guidance, promulgated with respect to such section by the U.S. Department of
Treasury or the Internal Revenue Service.
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.
 
Sincerely,


LIBBEY INC.
 
 
By:  
 
 
 
 
William A. Foley
 
 
 
Chairman 
 



Agreed and Accepted as of the
25th day of March, 2019
 
 
 
___________________________
Name: Michael P. Bauer
 
 






--------------------------------------------------------------------------------







EXHIBIT A




The Separation Agreement and General Release will include, among others, the
covenants set forth in Sections 6 and 7 of the Agreement and the following
terms:
1.
Your Additional Responsibilities.

1.1.
Assistance with Litigation. During the Restriction Period (as defined in Section
3.2 below), you agree to render assistance and cooperation to Libbey upon its
reasonable request regarding any matter, dispute or controversy with which
Libbey or any Affiliate may become involved and of which you have or may have
reason to have knowledge, information or expertise; provided, however that the
same does not materially interfere with your then-current professional
activities. Should depositions or live testimony be required in any proceeding,
you will fully cooperate in preparing for such events and will testify fully and
truthfully as required. Libbey shall make reasonable efforts to provide you
timely notice of such needs and reimburse you for any expenses reasonably and
necessarily incurred by you in rendering such assistance and cooperation.



2.
Release of Claims

2.1.
You, on your own behalf and on behalf of your representatives and beneficiaries,
and all other persons claiming under or through you, unconditionally release and
discharge Libbey, and their predecessors, corporate affiliates, parents,
subsidiaries, divisions, successors, and assigns, and any related entities, and
all their former and current officers, directors, shareholders, employees,
accountants, attorneys and agents in both their individual and representative
capacities (collectively the “Libbey Releasees”) from any and all claims,
demands, grievances, liabilities, obligations, promises, agreements,
controversies, actions, causes of action, suits, rights, damages, costs, losses,
debts, charges, or expenses of any kind, that you may have against the Libbey
Releasees, asserted or unasserted, directly or indirectly, whether known or
unknown, whether based in contract, tort or otherwise, foreseeable and
unforeseeable, arising out of, or related in any way to, your employment or your
separation from employment, including but not limited to any and all claims
arising under any Federal, State, or Local statute, rule, or ordinance,
including but not limited to: Title VII of the Civil Rights Act of 1964 as
amended, the Equal Pay Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act of
2008, § 4123.90 of the Ohio Workers’ Compensation Act and claims under any and
all other applicable local, state, and federal statues prohibiting employment
discrimination, as well as any claims for unpaid wages, bonuses or benefits,
breach of contract (whether express or implied), promissory estoppel,
defamation, retaliation, and/or wrongful discharge, claims under the Employee
Retirement Income Security Act and/or the Fair Labor Standards Act and claims
under any and all other federal, state or local laws, ordinances and common law,
including, but not limited to, any and all claims for attorneys’ fees. This
Agreement includes, but is not limited to, claims relating to your employment
and separation from employment, but does not apply to any claim that arises from
an act or omission occurring after you sign this Agreement. This Agreement does
not include claims listed in Section 4.5, and any other claims that cannot be
released as a matter of law.

2.2.
Specific Waiver of Age Discrimination Claims. In exchange for the benefits in
this Agreement, you specifically waive any claims that you have or may have
against Libbey under the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act or any other similar state or federal law, except
for any rights or claims that arise after January 9, 2018.

2.3.
You agree that you have not and will not assign or transfer any claim released
by this Agreement (“Released Claim”), and that you will not file any claims,
complaints, charges or lawsuits with any local, state or federal agency
asserting individual damages or with any court asserting any Released Claims.
You also agree to permanently withdraw, with prejudice, any claims that you
already filed based on any Released Claims. If you breach this Agreement and
file a legal action based upon such Released Claims, when you file that claim,
complaint, charge or lawsuit, (i) Libbey may stop providing any payments or
benefits contemplated by this Agreement, (ii) you will pay for all costs the
Libbey Releasees incur in defending the action, including reasonable attorneys’
fees, and (iii) you immediately will tender to Libbey all payments you
previously received under this Agreement.

2.4.
You and Libbey each acknowledge that any Libbey Releasees may plead this
Agreement as a complete defense to any claim or entitlement that may be asserted
in any suit, claim or proceeding against the Libbey Releasees concerning any






--------------------------------------------------------------------------------




matter relating in any way to your employment with Libbey or separation from
employment (other than any claim for breach of contract of this Agreement).
2.5.
CLAIMS NOT RELEASED. Nothing in this Agreement is intended to limit in any way
your right or ability to file a charge or claim with or participate in any
investigation or proceeding conducted by the EEOC, NLRB, OCRC, SEC, or other
comparable state or local agencies. These agencies have the authority to carry
out their statutory duties by investigating the charge, issuing a determination,
filing a lawsuit in Federal or state court in their own name, or taking any
other action authorized under these statutes. You retain the right to
participate in such an action, but you waive the right to recover monetary
damages or other individual relief in connection with such an action; provided,
however, that nothing in this Agreement limits your right to receive an award
for information provided to the SEC or any other securities regulatory agency or
authority. You retain the right to communicate with the EEOC, NLRB, OCRC, SEC,
and other comparable state or local agencies and such communication can be
initiated by you or in response to the government and is not limited by any
non-disparagement, confidentiality, or cooperation obligation under this
Agreement. Your release of claims also excludes any claims made under state
workers’ compensation or unemployment laws, and any other claims that cannot be
waived by law.






